I dissent. The majority opinion rests its decision upon the ground of newly-discovered evidence. I do not think that the position is a tenable one. It was not newly-discovered evidence, as that term is used and understood. It was simply newly-created evidence; that is to say, the evidence concerned conditions arising long after the judgment had been entered, and did not touch immediately upon an issue that was litigated at the trial. It is not contended that fraud was practiced by the respondent in securing the verdict, but simply that the healing processes of nature have since established a substantial recovery.
The appellants had full opportunity of making an investigation and examination regarding the extent of the injuries, before trial, and there is no claim that they were in any way prevented from presenting their full defense upon that issue. They should now, therefore, be foreclosed upon that phase of the matter. To allow them now to open that issue, in the absence of *Page 101 
fraud, suggests a train of results in damage suits generally, so obvious that further narration or description of them is unnecessary.
I therefore dissent.
MILLARD, HERMAN, and MITCHELL, JJ., concur with STEINERT, J.